Citation Nr: 9931525	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-28 981	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE


Entitlement to legal representation and reimbursement for 
transportation, postage and briefcase expenses incurred while 
participating in a VA vocational rehabilitation program under 
Chapter 31, Title 38, United States Code.

(The issue of entitlement to an increased evaluation for a 
low back disability, currently rated at 20 percent disabling, 
is the subject of a separate decision.)



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to November 
1977.  His appeal ensues from an October 1997 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  The veteran was paid a monthly subsistence allowance for 
participating in the Chapter 31 vocational rehabilitation 
program, when he incurred the claimed expenses.

2.  There is no statutory or regulatory provision that allows 
the veteran legal representation in a claim against his 
school. 

3.  The veteran's transportation expenses were not incurred 
for a type of travel for which the VA may authorize payment.

4.  The veteran did not incur additional transportation 
expenses due to his back disability.

5.  Neither postage nor a briefcase was required or necessary 
for the veteran to pursue his Chapter 31 program.


CONCLUSIONS OF LAW

The veteran is not legally entitled to legal representation 
and does not meet the requirements for reimbursement for 
transportation, postage and briefcase expenses incurred while 
participating in a VA vocational rehabilitation program under 
Chapter 31, Title 38, United States Code.  38 U.S.C.A. §§ 
3104, 3108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 21.210, 
21.212, 21.260, 21.370, 21.376 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the RO's denial of his claim for 
legal representation in a lawsuit against his school and for 
reimbursement of transportation, postage and briefcase 
expenses incurred while participating in a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code.

In May 1996, the VA developed an individualized written 
rehabilitation plan (IWRP) for the veteran, which provided, 
in part, that he would be receiving academic instruction 
under the Chapter 31 program.  The veteran's goal was to 
obtain a Bachelor of Science degree in industrial 
engineering, and thereafter, to find related employment.  The 
veteran began pursuing his education at Des Moines Area 
Community College in August 1996.  He continued taking 
courses through December 1996, at which time he filed for 
bankruptcy.  During the spring term of 1997, his financial 
problems interrupted his schooling, but by June 1997, he was 
able to reenter the Chapter 31 program. 

A veteran in a rehabilitation program under Chapter 31 
receives a monthly subsistence allowance unless he has 
elected to receive payment at the rate of the monthly 
educational allowance paid under Chapter 30 for similar 
training.  38 U.S.C.A. § 3108 (West 1991 & Supp. 1999); 38 
C.F.R. § 21.260(a) (1998).  In this case, the veteran made no 
such election; thus, he received vocational rehabilitation 
subsistence allowance under the aforementioned provision 
during all of his certified periods of enrollment.

In September and October 1997, the veteran requested legal 
representation in a lawsuit against his school and 
reimbursement for expenses incurred while participating in 
the Chapter 31 program.  In written statements received since 
his initial request, he indicated that reimbursement was 
warranted because his service-connected back disability 
rendered him unable to drive, postage was used to mail 
information to the VA and FBI, and a briefcase was needed to 
carry his college books.  A comprehensive review of statutory 
and regulatory law applicable to Chapter 31 claims reveals no 
provision that allows the veteran legal representation in a 
claim against his school.  See 38 C.F.R. § 20.101 (1998).  In 
this regard, the Board observes that the RO reported in the 
statement of the case that VA Regional Counsel in Des Moines 
knew of no circumstance that would permit VA to assist a 
veteran in pursuing legal complaints against third parties.  
The question then remains whether he is entitled to 
reimbursement for the claimed expenses.  

Under 38 C.F.R. § 21.370, a claimant may be reimbursed for 
travel expenses under Chapter 31 in certain circumstances.  
Specifically, the VA may authorize transportation expenses 
for intraregional travel to a veteran in a rehabilitation 
program if the VA determines that the travel is necessary in 
the discharge of the government's obligation to the veteran; 
and the veteran is instructed to travel for any of the 
following reasons:  (1) to report to the chosen school or the 
training facility for the purpose of starting training; (2) 
to report to a prospective employer-trainer for an interview 
prior to induction into training; (3) to report to the chosen 
school for a personal interview prior to induction into 
training; (4) to report to a rehabilitation facility or 
sheltered workshop; (5) to return to his or her home from the 
training or rehabilitation facility when services are not 
available for a period of 30 days or more, and travel from 
his or her home to the training or rehabilitation facility 
was at government expense; (6) to return to the training or 
rehabilitation facility from his or her home, when the 
purpose of the travel is to continue the rehabilitation 
program and travel from the facility to the veteran's home 
was at government expense; (7) to return to the point from 
which he or she was transported at government expense, upon 
being placed in "discontinued" or "interrupted" status for 
any reason, except abandonment of training by the veteran 
without good reason; (8) to report to a place of pre-arranged 
satisfactory employment upon completion of vocational 
rehabilitation for the purpose of beginning work; (9) to 
return to his or her home from the place of training 
following rehabilitation to the point of employability, when 
suitable employment is not available; (10) to return from the 
place of training to the veteran's prior location, when VA 
could have approved travel to the place of training at 
government expense, but did not issue the necessary travel 
authorization; and (11) to report to a place to take a 
scheduled examination required to practice the trade or 
profession for which the veteran has been trained.  38 C.F.R. 
§ 21.370(a).  

VA may also authorize travel expenses when it asks a disabled 
veteran to report to a designated place for an initial 
evaluation, reevaluation or counseling (including personal or 
vocational adjustment counseling).  In such a case, the 
veteran will travel to and from the place of evaluation and 
counseling at the government's expense.  38 C.F.R. § 21.376.

The record in this case shows that during the veteran's 
participation in his Chapter 31 program, the VA authorized 
reimbursement to the veteran for a variety of expenses 
including several that were incurred for one of the reasons 
noted above.  The VA did not authorize reimbursement for the 
veteran's daily commuting expenses, however, because under 38 
C.F.R. §§ 21.370(a), 21.376, commuting to and from school is 
not a type of travel for which the VA may authorize payment. 

In addition to expenses payable under 38 C.F.R. § 21.370 
through 38 C.F.R. § 21.376, a veteran, who because of the 
effects of a disability has transportation expenses in 
addition to those incurred by persons not so disabled, shall 
be provided a transportation allowance to defray such 
additional expenses.  38 C.F.R. § 21.154.  This provision 
also does not allow the veteran reimbursement for his 
transportation expenses.  The veteran alleges that he is 
unable to drive due to the effects of medication he takes for 
his service-connected back disability.  In November 1997, a 
VA physician submitted an opinion that the veteran was taking 
no medication prescribed by the VA that would prohibit him 
from obtaining a driver's license.  In December 1997, a VA 
clinical pharmacist submitted an opinion that the veteran's 
medications affect the nervous system and may cause 
drowsiness and sedation, but that usually, these side effects 
are minimal and do not cause impairment when driving or 
performing dangerous jobs.  The veteran has submitted no 
opinion to the contrary, and in fact, there is information of 
record that suggests that the veteran cannot obtain his 
driver's license because he has a DUI on his driving record.  
The Illinois Department of Transportation has confirmed this 
fact.

Finally, the VA may reimburse the veteran for the costs of 
supplies that are furnished to enable him to pursue 
rehabilitation and achieve the goals of his program.  The 
term "supplies" includes books, tools and other supplies 
and equipment which VA determines are necessary for the 
veteran's rehabilitation program.  38 C.F.R. § 21.210.  The 
VA will authorize only those supplies which are required: (1) 
to be used by similarly circumstanced non-disabled persons in 
the same training or employment situation; (2) to mitigate or 
compensate for the effects of the veteran's disability while 
he or she is being evaluated, trained or assisted in gaining 
employment; or (3) to allow the veteran to function more 
independently and thereby lessen his or her dependence on 
others for assistance.  38 C.F.R. 
§ 21.212(b).  In certain circumstances, the VA may determine 
that an item, such as a calculator, while not required by the 
school for the pursuit of a particular school subject, is 
nevertheless necessary for the veteran to successfully pursue 
his or her program.  The item may be authorized if: (1) it is 
generally owned and used by students pursuing the course; and 
(2) students who do not have the item would be placed at a 
distinct disadvantage in pursuing the course.  38 C.F.R. § 
21.212(d).

Again, the record shows that pursuant to these provisions, 
the VA authorized reimbursement for expenses incurred as a 
result of obtaining supplies that were necessary for the 
veteran to have to successfully pursue his Chapter 31 
program.  In each case, the veteran submitted a letter from 
his instructor indicating that the particular supply was 
necessary to complete the course.  With regard to postage and 
his briefcase, however, he submitted no such letter.  
Clearly, according to the evidence available, neither postage 
nor a briefcase was required or necessary for the veteran to 
pursue his Chapter 31 program.

The Board of Veterans' Appeals (Board) has considered the 
veteran's contentions.  However, the statutory and regulatory 
provisions governing Chapter 31 claims are clear and specific 
and binding upon the Board.  Based on these provisions, the 
Board concludes that the veteran is not legally entitled to 
legal representation and does not meet the requirements for 
reimbursement for transportation, postage and briefcase 
expenses incurred while participating in a VA vocational 
rehabilitation program under Chapter 31, Title 38, United 
States Code. 


ORDER

Entitlement to legal representation and reimbursement for 
transportation, postage and briefcase expenses incurred while 
participating in a VA vocational rehabilitation program under 
Chapter 31, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

